The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the decree of the court below should be, and the same is hereby, reversed, and the cause remanded with *Page 747 
directions that the lower court render a decree in accordance with the views expressed in the opinion of this Court herein.
TERRELL, C. J., and WHITFIELD, STRUM and BUFORD, J. J., concur.